Citation Nr: 1705162	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  07-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney




ATTORNEY FOR THE BOARD


Robert A. Elliott II , Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974, with Subsequent service in the Mississippi Army National Guard, including
intervals of active duty for training (ACDUTRA) and inactive duty for training
(INACDUTRA), from February 1974 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2016 rating decisions, the most recent issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claims for service connection for left and right ear hearing loss were previously the subject of Board denial in December 2008.  The United States Court of Appeals for Veterans Claims Court) vacated the Board decision by its June 2010 Memorandum Decision.  

In October 2012, the Board remanded the issue of bilateral hearing loss for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the record shows that additional issues have been appealed but are not ripe for review by the Board; these are discussed below.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


The Board's October 2012 remand noted that the RO examiner should "review records including any examination or treatment records obtained from
the Veteran's National Guard membership, including records of any periodic physical examinations."

Additionally, the remand directed the RO to seek records of examination and treatment for the Veteran's hearing loss, including periodic physical
examination reports from the Mississippi National Guard from February 1974 to February 1982 from sources including the National Personnel Records Center (NPRC).

In January 2013, The RO contacted the NPRC for the Veteran's "DATES OF SERVICE 05/07/1974 TO 02/01/1982 US ARMY NATIONAL GUARD" to which the NPRC responded that all available requested records had been mailed and, since the Veteran served or is serving in the National Guard, it suggested that the AOJ contact the Adjutant General's Office for the state in which the service was performed.

There is no record that the RO contacted the Adjutant General's office in Mississippi as suggested by the NPRC.  Therefore, the RO should request all service treatment and personnel records from the Adjutant General's office in Mississippi.

Additionally, the Board notes that the Veteran's legal representative filed a January 2017 notice of disagreement with a January 2016 rating decision denying service connection for sleep apnea and anxiety as well as service connection for psychosis for the purpose of establishing eligibility to treatment.  The Board has characterized the appeal with respect to service connection for anxiety broadly as a claim of service connection for any acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To date, no statement of the case has been issued by the RO in response to the Veteran's notice of disagreement.  Consequently, these issues are remanded for a statement of the case and to give the Veteran an opportunity to perfect an appeal of these issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC with respect to the matter of entitlement to service connection for sleep apnea, psychiatric disorder to include an anxiety disorder and depression, and for a psychosis for the purpose of establishing eligibility to treatment, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  In the event that a statement of the case is issued to the Veteran before this remand has been received by the AOJ, then no further action is necessary concerning the issue.

2.  Obtain any and all service personnel and treatment records for the Veteran's Mississippi Army National Guard membership from February 1974 to February 1982 from the Adjutant General's Office of Mississippi. This office is located at Mississippi National Guard, G6 - Administrative Services, ATTN: FOIA Officer, PO Box 5027, Jackson, MS 39296-5027 with a web address of http://ms.ng.mil/resources/records/Pages/default.aspx. Any failed search attempts must be documented and a search should continue until it is deemed that no additional documents exist

3.  If service personnel and/or treatment records are received, the case should be returned to the March 2016 VA examiner to provide an additional addendum opinion.  The examiner should do the following:
	
a. The examiner should provide an opinion, separately for each ear, whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss developed in service or is otherwise causally related to service, or, contrarily whether a causal link to service is unlikely. 

b. The examiner should note the Veteran's assertion in a January 2012 statement, of noise exposure potentially resulting in acoustic damage and hearing loss during his periods of active duty for training ACDUTRA) with the Mississippi National Guard (approximately two weeks yearly) during his Guard membership between 1974 and 1982 when he alleges he was exposed to rifle noise as well as loud noises during duties working at a warehouse involving use of forklifts.  The examiner should review records including any examination or treatment records obtained from the Veteran's National Guard membership, including records of any periodic physical examinations.

4.  Thereafter, issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




